DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-11, filed September 24, 2021, are pending in the application.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 line 15 reads “keep the flexible taut” and appears to be an inadvertent error.  Should this read instead, “keep the flexible member taut”?  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faerber et al. (DE102008034491A1, hereinafter “Faerber”).
Regarding claim 1, Faerber discloses an open roof construction for a vehicle (Fig. 1), comprising: a stationary roof part (12; Fig. 1) of the vehicle having a roof opening (14; Fig. 1); a movable panel (16; Fig. 1) configured to selectively open and close said roof opening; a wind deflector assembly (18; Fig. 2) positioned at the front edge of the roof opening (18; Fig. 1), the wind deflector assembly comprising a substantially rigid upper frame member (20; Fig. 2) extending at least along a front edge of the roof opening and a flexible member (30; Figs. 2-3) connected with an upper edge (at 31; Fig. 3) to said upper frame member and with a lower edge (28; Figs. 2-3) to the stationary part, the flexible member including one or more tensioning members (36; Figs. 2-4) to keep the flexible taut over its entire width in all active positions; an operating mechanism (22A-B; Figs. 2-3) configured to move the upper frame member between a lower, inactive position and at least two upper, active positions (the positions are controlled by the amount of opening by the sliding roof), wherein the flexible member is provided with a substantially rigid, elongate lower frame member (26; Fig. 3) at its lower edge, said lower frame member (26; Fig. 3) being movably connected to the stationary part (28; Fig. 3) through the one or more tensioning members (36; Fig. 3) having a maximum tension force which is substantially lower than a maximum operating force of the operating mechanism.  
Regarding claim 2, Faerber discloses the open roof construction according to claim 1, wherein the tensioning members (36; Figs. 3-5) are bending springs.   
Regarding claim 3, Faerber discloses the open roof construction according to claim 2, wherein the tensioning members (36; Figs. 2-5) extend from the lower frame member (26; Fig. 3) substantially rearwardly toward a rear edge of the roof opening (Figs. 2-3).  
Regarding claim 4, Faerber discloses the open roof construction according to claim 2, wherein the tensioning members (36; Figs. 2-5) are leaf springs or wire springs.  
Regarding claim 5, Faerber discloses the open roof construction according to claim 4, wherein each leaf spring is preloaded for assuming a convex shape (Figs. 3-4).
Regarding claim 6, Faerber discloses the open roof construction according to claim 1, wherein the tensioning members (36 or 38'; Figs. 2, 4-5) are distributed along a length of the lower frame member (26; Fig. 3).
Regarding claim 7, Faerber discloses the open roof construction according to claim 1, wherein the tensioning members (36) are hooked into the stationary part and/or hooked into the lower frame member (26/28; Fig. 3).
Regarding claim 8, Faerber discloses the open roof construction according to claim 1, wherein the operating mechanism (22A-B; Fig. 3) of the wind deflector assembly is electrically or mechanically operated (Paragraph 21).
Regarding claim 9, Faerber discloses the open roof construction according to claim 1, wherein the flexible member (30; Figs. 2-3) comprises an air-permeable mesh material (Paragraph 22).  
Regarding claim 10, Faerber discloses the open roof construction according to claim 1, wherein the lower frame member (Figs. 1 and 2 show as non-linear and slight/gradual curve line) is non-linear.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Faerber in view of Degenhardt et al. (DE102007053079B3, hereinafter “Degenhardt”).
Regarding claim 11, Faerber discloses the open roof construction according to claim 10, wherein the upper frame member (20; Figs. 2-3)  has a main part extending substantially in a transverse direction of movement of the panel and two arms (22A-B; Figs. 2-3) extending mainly in the direction of movement of the panel, the arms being connected to the main part through a rounded corner (Fig. 1 shows rounded corners), the lower frame member (26; Fig. 2) extending along the main part of the upper frame member (20; Fig. 2).
However, Faerber is silent to the lower frame member extending at least along a portion of the round corners.
In claim 11, Degenhardt teaches the lower frame member (12/13; Fig. 3) extending along the main part of the upper frame (2/6; Fig. 3) and at least along a portion of the round corners (6 and 13; Fig. 3).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the open roof construction of Faerber by extending the frame along a portion of the round corners as taught by Degenhardt.  Doing so, increases the surface area of the flexible member (Paragraphs 11-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cadena (US9004584B1) teaches the use of a spring as a tensioning member.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612